Citation Nr: 1426124	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served in the Army National Guard, which included a verified period of active duty from June to November 1973 and additional periods of active duty for training and inactive duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2005, the Veteran and he and his spouse testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2011 decision, the Board adjudicated the issue listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In February 2012, the Court granted a joint motion for vacatur and remand (JMR) of the Veteran and the Secretary of Veterans' Affairs, for action consistent with the terms of the JMR.  

In that JMR, the Parties agreed that VA must assist the Veteran in obtaining recent records of treatment of the Veteran at the New Orleans, Louisiana VA Medical Center (VAMC).  Thus, the Board must remand this matter to the AOJ to obtain such records.  

Additionally, as requested by the Veteran's attorney, the Board has determined that VA should provide an examination and obtain an expert medical opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran at the New Orleans VAMC for the period from July 2009 to the present and associate all such records with the claims file.  If no records are obtained, then obtain negative responses and associate such responses with the claims file.  

2.  Then, ensure that the Veteran is scheduled for a VA examination.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disability alone, without taking into consideration his age or any disability for which service connection has not been established.  The examiner must provide a complete rationale for any conclusion reached.  

3.  If the Veteran does not meet the percentage requirements for schedular TDIU, and if the examiner determines that the Veteran is unable to secure a substantially gainful occupation due to service-connected disability, or if the evidence is favorable to, or in equipoise, as to a determination that he is unable to secure a substantially gainful occupation due to service-connected disability, then submit the case to the Director, Compensation Service, for extra-schedular consideration.  
Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

4.  Then readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



